DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a linear drive and starter motor (claim 1), a clutch ring gear, the external bearing surface, the pinion having a linear drive, the locking member/flange disposed about a shaft of the pinion (claims 5 and 12),  the internally threaded bore, the externally threaded surface, flexible drive member (claims 6 and 13) and the engine mount coupled to the external bearing surface (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 532 (interior thread).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-8 and 12 are objected to because of the following informalities:  In the first line of each of claims 7 and 8, the word “engaging” should be - -engine- -.  Appropriate correction is required.
In claim 12 line 2, the word - -the- - should be added before the phrase “starter pinion”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9-10 and 15 recite “a linear drive”.  A linear drive is not shown in the drawings and it is therefore unclear of its location and relationship with the engine and its components.  Clarification and correction are required.
Claim 1 recites both a clutch gear ring and a gear ring.  It is unclear whether they are the same feature or different features.  The drawings do not appear to show a clutch gear ring that would be different than the gear ring 503.  Clarification and correction are required.
Claims 5 and 12 recite a locking member/flange annularly disposed about a shaft of the pinion.  This feature is not shown in the drawings and therefore, it is unclear of its location and relationship to the shaft.  Correction and correction are required.
Claims 6 and 13 recites that the first end (514) defines a flat configured to engage a flexible drive member.  The drawings do not illustrate a “flat” and how that configuration would engage a flexible drive member, which is also not shown in the drawings.  Therefore, the configuration of the first end is confusing.  Clarification and correction are required.
Claim 8 recites “a bearing”.  It is unclear whether this recitation of a bearing is the same or another bearing recited in claim 1.  
Claim 16 recites a clutch ring gear.  It is unclear whether the clutch ring gear is the same or a different ring gear recited in claim 15.  Clarification and correction are required.  For examination purposes, the clutch ring gear and the ring gear will be treated as the same feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1249338C (Kakemi).
Regarding claim 1, Kakemi discloses an engine comprising a clutch ring gear 37; a crank case 10 having an integral starter pinion accepting member defining a through bore, the through bore having a through bore interior surface (the aperture holding shaft 45/46 in Fig 4); a gear assembly 23 having an exterior surface configured to engage  the ring gear and a surface configured to engage a linear drive 13; and a starter pinion shaft 45/46 disposed through the through bore, the shaft having a first end projecting from a first side of the integral starter pinion accepting member and configured to be coupled to a starter motor 40, the starter pinion shaft 45/46 having a second projecting from a second side of the integral starter pinion accepting member (at 50), the second end defining a linear drive surface supporting the gear assembly 23 (See Abstract), the starter pinion shaft 45/46 being supported by a bearing 48 disposed between the starter pinion shaft and the through bore internal surface. (See Fig 4).
Regarding claim 8, Kakemi discloses that the gear assembly 23 has a bearing 50a configured to support the gear assembly on the starter pinion shaft.
Regarding claim 15, Kakemi discloses a crankcase 10 having a through bore defining a through bore interior surface; a gear assembly 23 having an exterior surface configured to engage a ring gear 37 and a surface configured to engage a linear drive 13; and a starter pinion shaft (45,46) (See Fig 4).
Regarding claim 16, as best understood, Kakemi discloses a clutch ring gear 37; wherein the shaft 45,46 has a first end projecting from a first side of the through bore (for the shaft  45,46 in Fig 4) and being configured to be coupled to a starter motor 40, the shaft 45, 46 has a second end projecting from a second side of the through bore, the second end defining a linear drive surface supporting the gear assembly 23.  (See Fig 4 and translation relating to Fig 4 and 5).
Regarding claim 17, Kakemi discloses a bearing 48 disposed between the starter pinion shaft and the through bore internal surface; wherein the pinion shaft 45. 46 is supported by the bearing.
Regarding claim 18, as best understood, if an integral starter pinion accepting member defines the through bore, then the integral starter pinion accepting member is the through bore for the shaft 45,46 in Fig 4.
Regarding claim 19, Kakemi discloses an engine mount 50, 50b coupled to an external bearing surface defined by the integral starter pinion accepting member. (See Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakemi in view of US Pub 2006/0090944 (Ishida).
          Regarding claim 9, Kakemi discloses an engine comprising an integral starter pinion accepting member defining a through bore and an external bearing surface, a pinion 46 having or connected to a linear drive 13; a gear assembly 23 having a clutch ring gear 37 engaging surface and an interior surface configured to couple to the linear drive; (See Fig 4).  Kakemi does not disclose an engine mount.  However, Ishida discloses an engine mount (39, 42, see Fig 4 in Ishida) coupled to the external bearing surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide engine mounts on the external bearing surface in order to fix the engine and its associated components to the vehicle frame.  (It is noted that the external bearing surface is not adequately defined in the specification and drawings and is therefore defined as the external surface proximate to the starter motor and its associated components.) 
Allowable Subject Matter
Claims 2-7, 10-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  For example, US Pub 2005/0288151 (Yamamoto) discloses a crankcase with motor mounts coupled to an external bearing surface in Fig 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616